United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-5013                                                  September Term, 2021
                                                                          1:21-cv-02583-UNA
                                                         Filed On: March 22, 2022
David Hall Crum,

              Appellant
       v.

United States,

              Appellee

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Tatel and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                      Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to
clarify, which the court construes as a motion for remand, it is

       ORDERED AND ADJUDGED that the district court’s order filed November 3,
2021 be affirmed and the motion for remand be denied. Appellant has not identified
any error in the district court’s dismissal of his petition for injunctive relief. To the extent
appellant seeks to challenge a sentence imposed by the District of Columbia Superior
Court, the appropriate avenue is by way of a motion in that court pursuant to D.C. Code
§ 23-110. Appellant has not demonstrated that his remedy under D.C. Code § 23-110
is inadequate or ineffective to test the legality of his sentence. See D.C. Code § 23-
110(g); Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                         Per Curiam

                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk